Exhibit 99.2 Aspen Surgical Products Holding, Inc. and Subsidiaries Consolidated Financial Statements December31, 2011 and 2010 Aspen Surgical Products Holding, Inc. and Subsidiaries Index December 31, 2011 and 2010 Page(s) Report of Independent Auditors 1 Consolidated Financial Statements Balance Sheets 2 Statements of Operations 3 Statements of Stockholders’ Equity and Comprehensive Income 4 Statements of Cash Flows 5 Notes to Financial Statements 6-21 Report of Independent Auditors To the Board of Directors of Aspen Surgical Products Holding, Inc. In our opinion, the accompanying consolidated balance sheets and the related consolidated statements of operations, stockholders’ equity and comprehensive income and cash flows present fairly, in all material respects, the financial position of Aspen Surgical Products Holding, Inc. and Subsidiaries at December31, 2011 and 2010, and the results of their operations and their cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits.We conducted our audits of these statements in accordance with auditing standards generally accepted in the United States of America.Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. /s/ PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP April27, 2012 1 Aspen Surgical Products Holding, Inc. and Subsidiaries Consolidated Balance Sheets December 31, 2011 and 2010 Assets Current assets Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $255,101 and $216,712, respectively Inventories Prepaid expenses and other current assets Income taxes refundable Deferred income tax asset Total current assets Property, plant and equipment, net Goodwill Intangible assets, net Other assets Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities Accounts payable $ $ Accrued expenses Current maturities of long-term debt Total current liabilities Long-term liabilities Long-term obligations, less current maturities Deferred income tax liabilities Total long-term liabilities Total liabilities Stockholders’ equity Common stock, par value $0.01 per share, 22,000 shares authorized, 21,708 and 21,522 shares issued and outstanding at December 31, 2011 and 2010, respectively Additional paid-in capital Accumulated other comprehensive income-foreign currency translation adjustment Retained earnings Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 2 Aspen Surgical Products Holding, Inc. and Subsidiaries Consolidated Statements of Operation Years Ended December 31, 2011 and 2010 Net sales $ $ Cost of sales Gross profit Selling, general and administrative Business transaction expense Income from continuing operations Interest expense, net Foreign currency transaction (loss) ) ) Income (loss) before income taxes from continuing operations ) Income tax expense (benefit) ) Net income (loss) from continuing operations ) Discontinued operations, net of income taxes - Net income (loss) $ $ ) The accompanying notes are an integral part of these consolidated financial statements. 3 Aspen Surgical Products Holding, Inc. and Subsidiaries Consolidated Statements of Stockholders' Equity and Comprehensive Income Years Ended December 31, 2011 and 2010 Accumulated Other Comprehensive Income (Loss) Foreign Additional Currency Comprehensive Common Stock Paid-In Translation Retained Income (Loss) Shares Amount Capital Adjustment Earnings Total Balances at December 31, 2009 $ Issuance of common stock $ - 59 - - Stock option exercise - 2 - - Conversion of convertible debt for common stock - 28 - - Compensation expense related to stock options - Capital contribution resulting from common control transaction - Net loss ) - ) ) Foreign currency translation adjustments ) - - - ) - ) Total comprehensive income (loss) $ ) Balances at December 31, 2010 Stock option exercise 2 - - Compensation expense related to stock options Net income $ - Foreign currency translation adjustments ) - - - ) - ) Total comprehensive income (loss) $ Balances at December 31, 2011 $ The accompanying notes are an integral part of these consolidated financial statements. 4 Aspen Surgical Products Holding, Inc. and Subsidiaries Consolidated Statements of Cash Flows Years Ended December 31, 2011 and 2010 Operating activities Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities Foreign currency loss on intercompany loans Depreciation and amortization Paid in kind interest Interest converted into common shares - Stock based compensation expense related to stock options Deferred income taxes ) ) Changes in operating assets and liabilities, net of acquisitions Accounts receivable ) Inventories ) Prepaid expenses and other assets ) ) Accounts payable Accrued expenses Net cash provided by operating activities Investing activities Purchases of property, plant and equipment ) ) Proceeds from common control transactions, net of cash transferred - Acquisitions (Note 3) - ) Net cash used in investing activities ) ) Financing activities Proceeds from term loan - Proceeds from senior secured subordinated note - Debt issuance and lender costs - ) Proceeds from issuance of stock - Proceeds from issuance of subordinated convertible notes - Proceeds from exercise of stock options Payments on term loan ) ) Payments on senior secured subordinated note ) - Net cash (used in) provided by financing activities ) Effect of exchange rate on cash ) ) Net increase (decrease) in cash ) Cash Beginning of period End of period $ $ Supplemental disclosures of cash information Cash paid during the period for Interest $ $ Income taxes Noncash financing activities Conversion of subordinated convertible notes into common stock - Interest paid in kind The accompanying notes are an integral part of these consolidated financial statements. 5 Aspen Surgical Products Holding, Inc. and Subsidiaries Notes to Consolidated Financial Statements December 31, 2011 and 2010 1. Description of Business Aspen Surgical Products Holding, Inc. and Subsidiaries (collectively, the “Company”) is 81% owned by RoundTable Healthcare Partners II, LP, RoundTable Healthcare Investors II, LP (collectively referred to as “RoundTable”) and 19% owned by fourteen individuals including employees and a former owner of Aspen Surgical Products, Inc.The Company was formed in 2006 to purchase Aspen Surgical Products, Inc. and is engaged in the manufacturing and distribution of both OEM and branded disposable and nondisposable medical products for surgical and general healthcare applications. 2. Summary of Significant Accounting Policies Principles of Consolidation Consolidated financial statements include the accounts of Aspen Surgical Products Holdings, Inc. and its wholly owned subsidiaries, Aspen Surgical Products, Inc., Aspen Medical Europe Limited (U.K.), Ultracell Medical Technologies, Inc., Medical One, Inc., Colby Manufacturing Corporation, Turner Acquisition, LLC, and Aspen Surgical Puerto Rico Corporation.All significant intercompany transactions have been eliminated in consolidation. During the year ended December31, 2010, the Company transferred its interests in Ultracell Medical Technologies, Inc., Medical One, Inc., and Turner Acquisition, LLC to entities under common control as discussed in Note 4. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Significant judgments and estimates include the determination and allocation of the purchase price to acquired assets and liabilities assumed, determining the fair value and estimated useful lives of intangible assets, goodwill valuation for impairment testing, recording accounts receivable reserves, customer rebate reserves, and inventory reserves.The estimates and assumptions used in the accompanying consolidated financial statements are based upon management’s evaluation of the relevant facts and circumstances as of the balance sheet date.Actual results could differ from those estimates. Foreign Currency Translation The Company’s U.K. operations operate with the British Pound as their functional currency.Adjustments resulting from the process of translating foreign functional currency financial statements into U.S. dollars are included in accumulated other comprehensive income (loss) in stockholders’ equity.Foreign currency transaction gains and losses are included in current earnings.The Company has provided intercompany debt to fund its U.K. acquisition which is payable in British Pounds.The impact of exchange rate changes in the British Pound related to the intercompany debt translation is recorded in earnings annually. Cash Amounts presented as cash include only cash.There are no cash equivalents.The Company maintains cash account balances in excess of FDIC insured limits. 6 Aspen Surgical Products Holding, Inc. and Subsidiaries Notes to Consolidated Financial Statements December 31, 2011 and 2010 Accounts Receivable and Allowance for Doubtful Accounts Accounts receivable are recorded at the amount invoiced to customers.The Company’s payment terms do not include charging interest on past due amounts.The allowances for doubtful accounts are recorded based upon the Company’s best estimate of credit losses included in accounts receivable.The allowance is determined based upon historical performance and current available customer information.Account balances are charged off against the allowance when it is deemed that the receivables will not be collected. Inventory Inventory is stated at the lower of cost, using the First-In, First-Out (FIFO) method, or market.The Company evaluates inventory levels and expected usage on a periodic basis and records valuation allowances as required. Property, Plant and Equipment Property, plant and equipment are carried at cost.Depreciation and amortization of property, plant and equipment are calculated using the straight-line method over the estimated useful lives, or over the lives of the underlying leases, if shorter.Major improvements that extend the useful life are capitalized and charged to expense through depreciation.The cost of routine maintenance and repairs is expensed as incurred.When assets are retired or sold, the net carrying amount is eliminated with any gain or loss on disposal recognized in the year of disposal and classified within selling, general and administrative expenses. Goodwill and Intangible Assets The Company’s intangible assets consist of goodwill and intangible assets arising from its acquisitions. Intangible assets include customer relationships, trademarks and trade names, patents, proprietary technology and non competition agreements. Intangible assets with definite lives are being amortized on a straight-line basis and assume no residual value. In accordance with authoritative guidance, the Company does not amortize goodwill. Instead the Company reviews goodwill and indefinite lived assets for impairment annually or more often should indicators of possible impairment arise The Company first assesses qualitative factors to determine whether it is more-likely-than-not that the fair value of a reporting unit is less than its carrying amount. A reporting unit is an operating segment or one level below an operating segment for which discrete financial information is prepared and regularly reviewed by management. Based upon the Company’s assessment, no impairment of the carrying value of goodwill existed at December 31, 2011 or 2010. Long-Lived Assets The Company reviews long-lived assets (property, plant and equipment and finite-lived intangibles) to assess recoverability from projected undiscounted cash flows whenever events or changes in facts and circumstances indicate that the carrying value of the assets may not be recoverable.An impairment loss is recognized in operating results when future undiscounted cash flows are less than the assets’ carrying value.The impairment loss would adjust the carrying value to the assets’ fair value.To date, the Company has not recorded any impairment charges against long-lived assets. 7 Aspen Surgical Products Holding, Inc. and Subsidiaries Notes to Consolidated Financial Statements December 31, 2011 and 2010 Debt Issuance Costs Debt issuance costs consist of amounts paid to lenders and third parties in connection with obtaining debt financing.These costs are amortized (and included in interest expense) over the term of the related debt agreements, which range from 5 to 6 years.Lender costs are reflected as a reduction in the carrying value of the debt (debt discount), and third party costs are recorded as deferred financing costs and included in other assets.The net carrying value of debt discount and deferred financing costs at December31, 2011 were $3,366,021 and $271,976, respectively.The net carrying value of debt discount and deferred financing costs at December31, 2010 were $4,529,051 and $374,039, respectively.Amortization of debt issuance costs and debt discount included in interest expense for the years ended December31, 2011 and 2010 was $1,265,092 and $1,884,632, respectively. Revenue Recognition The Company records revenue when title and risk of loss pass to the customer (generally upon delivery), the sale price is fixed or determinable, delivery has occurred and collection is reasonably assured.The Company offers its customers promotional programs designed to incent increased sales and build better commercial relationships.Promotional programs are predominantly designed as rebate arrangements based upon levels of sales over specified time periods.These programs are treated as a reduction of sales at the time the sale is recognized.The Company accounts for such programs by establishing rebates based upon its customers’ progress towards achieving specified levels of sales. During the duration of the Transition Services Agreement (“TSA”) with Becton, Dickinson and Company (“BD”) discussed in Note 3, and as of December 31, 2010, the Company had not yet established direct arrangements with end customers regarding transfers of ownership and pricing, therefore did not recognize sales at the point of delivery.Rather the Company recognized sales when collections on accounts were remitted by BD.The Company deferred $3,944,440 in net sales, $2,191,660 in cost of sales, and $229,534 in other direct expenses for delivered products as of December31, 2010 which were recognized during the year ended December 31, 2011. Shipping and Handling Costs The Company’s invoices include amounts for shipping and handling costs including postage.The Company recognizes these billings as revenue and includes the associated costs in cost of goods sold. Fair Value of Financial Instruments The Company’s financial instruments include cash, accounts receivable, accounts payable, accrued liabilities and long-term debt.As a result of the short-term nature of the cash, accounts receivable, accounts payable and accrued liabilities, the carrying value of these items approximates fair value. The carrying value of long-term debt approximates estimated fair value.The interest rates on long-term debt are variable rates and the interest rates associated with fixed rate debt approximate market rates for similar debt. Concentration of Credit Risk The Company’s top two customers accounted for approximately 39% and 20% of consolidated gross sales for the years ended December31, 2011 and 2010, respectively, and approximately 25% and 7% of accounts receivable as of December31, 2011 and 2010, respectively. 8 Aspen Surgical Products Holding, Inc. and Subsidiaries Notes to Consolidated Financial Statements December 31, 2011 and 2010 Advertising Costs Advertising costs are expensed as incurred.Advertising costs were approximately $660,000 and $508,000, respectively, for the years ended December31, 2011 and 2010. Income Taxes Income taxes are accounted for using the asset and liability method that requires the recognition of deferred tax assets and liabilities based on the difference between the financial statement and tax basis of assets and liabilities using enacted tax rates in effect in the years in which the differences are expected to reverse.Valuation allowances are provided if based upon the weight of available evidence, it is more likely than not that some or all of the deferred tax assets will not be realized.The Company recognizes interest and penalties, if any, related to unrecognized tax benefits as well as tax-related interest and penalties as a component of income tax expense. Stock Options The Company accounts for stock options in accordance with ASC 718, Compensation-Stock Compensation.The Company recognizes the cost of all share-based awards on a straight-line basis over the vesting period of the award based on the fair value of the stock-based compensation award on the date of grant. The stock based compensation recognized by the Company during the years ended December31, 2011 and 2010 were $369,771 and $566,129, respectively, and is included in selling, general and administrative expenses. Recent Accounting Pronouncements In September 2011, the Financial Accounting Standards Board (FASB) issued authoritative guidance requiring entities to present net income and other comprehensive income in either a single continuous statement or in two separate, but consecutive, statements of net income and other comprehensive income. In December 2011, the FASB issued an amendment to this authoritative guidance which indefinitely deferred the requirement that reclassification adjustments from accumulated other comprehensive income to be measured and presented by income statement line item in net income and also in other comprehensive income. This guidance is effective for fiscal years beginning after December 15, 2011 for non-public entities with early adoption permitted and full retrospective application required. The Company does not expect a significant financial statement impact relating to the adoption of this guidance. Subsequent Events The Company has evaluated the impact of subsequent events through April 27, 2012 the date the consolidated financial statements were made available to be issued. 3. Acquisitions 2010 Acquisitions Two separate acquisitions occurred in 2010.These included certain of Medtronic Xomed, Inc.’s Merocel® ophthalmic fluid management products and the Bard-ParkerTM surgical blades and scalpels business from Becton, Dickinson and Company. Merocel® Ophthalmic Fluid Management Product Line On April30, 2010, the Company acquired machinery, equipment and certain intangible assets related to Medtronic Xomed, Inc’s (“Medtronic”) Merocel® ophthalmic fluid management product line (“Merocel®”).No liabilities were assumed in the purchase.This purchase was made through the Company’s newly formed US subsidiary, Turner Acquisition, LLC. 9 Aspen Surgical Products Holding, Inc. and Subsidiaries Notes to Consolidated Financial Statements December 31, 2011 and 2010 The aggregate purchase price totaled $31,929,327.All consideration was paid in cash.In connection with the purchase of Merocel®, the Company incurred approximately $611,000 of acquisition related costs in 2010 that were expensed to business transaction expense. The Company funded the purchase through obtaining $15,335,900 of Senior Debt and $6,611,786 in Subordinated Notes further discussed in Note 10 and the issuance of convertible notes having a combined principal value of $11,230,353 discussed in Note 9. Goodwill and intangible assets recorded in the acquisition totaling $31,617,327 are amortizable for income tax purposes.No indefinite lived intangible assets were recorded in connection with the acquisition.The weighted average life of acquired intangible assets is 11 years and there is no estimated residual value. The Company entered into a transition services agreement with Medtronic which requires Medtronic to have continuing involvement in the sales, order fulfillment and cash receipts processes and provide financial accounting and IT support to the Company in exchange for a monthly service fee.Under the terms of the transition services agreement, Medtronic was required on a monthly basis to remit to the Company the net income of the purchased product line net of service fees. During 2010, the Company transferred its interests in Turner Acquisition, LLC in a transaction with an entity under common control discussed in Note 4. Bard-ParkerTM Surgical Blades and Scalpels Business On July30, 2010, the Company acquired the Bard-ParkerTM surgical blades and scalpels business (“Blades”) from Becton, Dickinson and Company (“BD”).As part of the transaction, the Company acquired a facility in Las Piedras, Puerto Rico dedicated to the manufacturing of the Bard-ParkerTM line.This purchase was made through the Company’s existing US subsidiary, Aspen Surgical Products, Inc through a newly formed Puerto Rican subsidiary, Aspen Surgical Puerto Rico Corporation. The Company funded the purchase through obtaining $31,000,000 of Senior Debt and $3,000,000 in Subordinated Notes further discussed in Note 10 and a stock issuance to existing shareholders.The Company issued 5,986 shares with a par value of $.01 for a total of $25,132,466.The shares were issued to three of the existing owners.Additionally, the Company received $36,700,000 in proceeds from the transfer of certain assets to an entity under common control further discussed in Note 4. The aggregate purchase price was $89,843,070.All consideration was paid in cash.In connection with the purchase of Blades, the Company incurred approximately $2,012,000 of acquisition related costs in 2010 that were expensed to business transaction expense. Goodwill and intangible assets recorded in the acquisition totaling $55,162,935 are amortizable for income tax purposes.No indefinite lived intangible assets were recorded in connection with the acquisition.The weighted average life of acquired intangible assets is 11 years and there is no estimated residual value. 10 Aspen Surgical Products Holding, Inc. and Subsidiaries Notes to Consolidated Financial Statements December 31, 2011 and 2010 The Company had a transition services agreement with BD which required BD to have continuing involvement in the sales, order fulfillment and cash receipts processes, provide financial accounting, IT and human resource support and provide product quality documentation to the Company in exchange for a monthly service fee.Under the terms of the transition services agreement, BD was required on a monthly basis to remit to the Company the net profits of the Blades business net of cash payments for operations made by BD on behalf of the Company net of the service fee.Total service fees incurred and paid by the Company under this arrangement during the years ended December31, 2011 and 2010 were $271,997 and $692,936, respectively. These acquisitions were accounted for under the purchase method, in accordance with ASC 805, Business Combinations.The results of the businesses have been consolidated from the date of their acquisition.The purchase prices were allocated based on estimated fair values at the date of acquisition determined through management analysis with the assistance of third party valuation firms. Merocel® Blades Total Assets acquired Inventory $
